DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

Claims 1-20 are pending and presented for examination.

Claim Interpretation
In claim 19 the term “proton” is being construed as hydrogen.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub No. 20160133928 to Nemeth.
Regarding claim 19, Nemeth discloses a method for synthesis of functionalized two-dimension layered material (boron nitride; Nemeth at [0026]) comprising:
Providing a 2D layered material in an stacked or exfoliated state (Id.);
Providing a first salt composed of a cation other than a proton (proton being H+) and a radical anion (—C≡N-BF3, —C≡N-BH3, or —C≡N-BLi3; [0011]);
Reacting the radical anion with the 2D layered materials to obtaina  second salt of functionalized BN (Id.).

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Novel Salts of Graphite and a Boron Nitride Salt” to Bartlett et al. (hereinafter, “Bartlett at __”).
Regarding claim 19, Bartlett discloses a method for the synthesis of functionalized 2D layered materials (graphite, Bartlett at 201-202) comprising:
Providing graphite in a stacked form (Id.);
Providing a first salt comprising a cation other than a proton and a radical anion (O2+AsF6-, Id.); and
Reacting the radical anion with the graphite to obtain a second salt of a functionalized graphite (Id.).

Allowable Subject Matter
Claims 1-18 and 20 are allowed.
As to claim 1 (and those dependent thereon), none of the cited prior art either alone or in combination discloses or reasonably suggests the subject matter of instant claim 1. “Oxygen Radical Functionalization of Boron Nitride Nanosheets” to Sainsbury et al. (hereinafter, “Sainsbury at __”) discloses a method of functionalizing boron nitride nanosheets via tert-butylperoxide but the tert-butylperoxide is activated via thermolysis without usage of a lewis acid to form a second salt prior to functionalization. Barlett does not react with Lewis acids or activate the salt. “Highly hydrophilic and insulating fluorinated reduced graphene oxide” to Samanta is the closest piece of prior art and it discloses reacting an aryl epoxide with boron trifluoride-etherate to yield a second salt which is then activated to produce a hydrofluorinated aryl epoxide which is then functionalized to graphene oxide, this differs from that instantly claimed in that there is no radical anion present. “Localized reduction of graphene oxide by electrogenerated naphthalene radical anions  and subsequent diazonium electrografting." to Azevedo et al. (hereinafter, “Azevedo at __”) discloses radicalization of naphthalene (however, naphthalene has cations that are protons) via electrogeneration but this does not involve usage of a Lewis acid.
As to claim 20, none of the cited prior art either alone or in combination discloses or reasonably suggests the subject matter of instant claim 20. Sainsbury discloses reaction of tert-butylperoxide with boron nitride nanosheets. TBP does not comprise a radical anion. TBP is not a Lewis adduct of hydrogen peroxide and boron or aluminum trihalides. Samanta is the closest piece of prior art and it fails to react the boron trifluoride with hydrazine or hydrogen peroxide (This also holds true for Azevedo).

Conclusion
Claim 19 is rejected to. Claims 1-18 and 20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/Primary Examiner, Art Unit 1759